Reasons for Allowance
Claims 1-4, 6-10 and 12-20 are allowed.  The following is an Examiner’s statement of reasons for allowance.
Regarding independent claims 1, 7 and 19, the prior art provides many teachings concerning computationally determining a body section depicted within an image (see e.g. U.S. Patent No. 11,151,721 to Avendi et al., U.S. Patent Application Publication No. 2018/0032801 to Gur et al., and U.S. Patent Application Publication No. 2015/0261915 to Yanagida et al.).  Like specifically claimed, the prior art teaches determining a body section within a medical image by detecting landmarks within the image using a trained machine learning model, and verifying the detected landmarks using a redundancy model to predict landmarks and comparing locations of the predicted landmarks with locations of the detected landmarks to determine a reliability of the detected landmarks (see U.S. Patent Application Publication No. 2017/0372473 to Ujiie et al.).  The prior art teaches using one or more predictors trained to predict the landmarks using other landmarks within a subset (see U.S. Patent Application Publication No. 2009/0034813 to Dikmen et al.).  Moreover, the prior art further teaches displaying a graphical user interface with one or more user interface elements determined based on the determined body section, including a function to compute views sampled along multiple predetermined axes relevant to the determined body section (see the U.S. Patent Application Publication to Ujiie cited above).  The prior art particularly teaches computing views along multiple predetermined non-orthogonal axes relevant to the body section (see U.S. Patent Application Publication No. 2019/0125298 to Abolmaesumi et al.).  The prior art also teaches verifying that automatically-detected body parts within medical images are correctly detected by comparing measurements of the detected body parts within the image to predefined standard measurements, for example, by comparing the height of vertebrae detected within a medical image with a predefined standard height of vertebrae (see U.S. Patent Application Publication No. 2008/0260226 to Moriya).  However, the prior art does not teach or suggest additionally using a body ruler like claimed to determine a only the vertical locations of the landmarks are mapped to a normalized numerical value on the body ruler to determine the body section.  That is, the prior art does not teach or suggest determining a body section by mapping only vertical locations of detected or predicted landmarks to a normalized numerical value that represents the body section on a body ruler, wherein a lower limit of the body ruler represents feet and an upper limit of the body ruler represents a top of a head, in conjunction with the other features required by claims 1, 7 and 19 (e.g. detecting the landmarks by passing the images through a trained machine learning module, determining one or more user interface elements based on the determined body section, etc.).
Claims 2-4 and 6 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-4 and 6 are allowed for the above reasons by which claim 1 is allowed.  Similarly, claims 8-10 and 12-18 depend from claim 7 and thereby include all of the limitations of claim 7, and are therefore allowed for the above reasons by which claim 7 is allowed.  Claim 20 depends from claim 19 and includes all of the limitations of claim 19, and is therefore allowed for the above reasons by which claim 19 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Particularly, the U.S. Patent to Avendi et al. cited therein describes a method for the automatic detection, localization and semantic segmentation of at least one anatomical object in a parameter space of an image generated by an imaging system.  The U.S. Patent Application Publication to Singh et al. cited therein teaches obtaining accurate estimations of different body regions (e.g. head, torso, pelvis) depicted within an image by taking a subject’s height into account.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BTB/
1/14/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173